Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to Claims 13-14 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claim 13 and the cancellation of Claims 17-18 are sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have therefore been withdrawn.
Claims 13-16 and 19-24 are allowable, with Claims 1-12 and 17-18 canceled. 

Response to Arguments
Applicant argues the 102 rejection, on page 1, in view of Travanty (US 2014/0303556), stating that the prior art allegedly doesn't teach the previously indicated allowable limitations of Claim 18, and Claim 17 upon which Claim 18 depends. The examiner has fully considered applicant's argument, and agrees that amending to include previously indicated allowable subject matter overcomes the prior art. See allowable subject matter below.

Allowable Subject Matter
Claims 13-16 and 19-24
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 13, the closest prior art on record, Travanty (US 2014/0303556), while disclosing transport lock assembly for a medicament delivery device including a power pack with a spring-biased drive member, locking member, key members and housing part as well as the body being coaxially arranged with the spring-biased drive member and control member, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the body is located radially outside the spring-biased drive member and radially inside the control member as claimed in the amended Claim 13. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 14-16 and 19-24 depend upon the independent claim, therefore are also considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783